Citation Nr: 0429842	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  03-23 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

FINDINGS OF FACT

1.  The veteran served in combat in Vietnam.

2.  The veteran has provided satisfactory lay evidence which 
indicates that he suffered from back pain immediately 
following a helicopter crash in September 1965.

3.  The evidence is in balance as to the nexus between the 
veteran's lumbar spine disorder and his active duty service.


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, his lumbar 
spondylosis was incurred as a result of his active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act 

As a preliminary matter, the Board notes that important 
procedural aspects of the law for veterans claiming 
compensation benefits have changed during the course of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist and essentially provides that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159 (2003).  As will be discussed below, the Board 
finds that service connection for a lumbar spondylosis is 
warranted.   As such, a discussion of the VCAA is not needed.

Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the case of any veteran who engaged in combat with the 
enemy in service, the Secretary shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 1154(b).  However, pertinent case law 
also provides that 38 U.S.C.A. § 1154(b) does not create a 
presumption of service connection for a combat veteran's 
alleged disability and that the veteran is required to meet 
his evidentiary burden as to service connection, such as 
whether there is a current disability or whether there is a 
nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996). 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

The veteran contends that the injuries he sustained in a 
helicopter accident while in combat in Vietnam included an 
injury to his back, which has continued to cause him pain 
since discharge.  The Board notes that the veteran's service 
records confirm that he was a rotary wing aviator while in 
service during the Vietnam War and that he was in a 
helicopter crash southeast of Phuoc Vinh at grid coordinate 
Yankee Tango 044440 on September 22, 1965.  This information 
confirms that he is a combat veteran.  As such, his lay 
statements are accepted as conclusive evidence of the 
incident happening as he has indicated, and in particular, 
that he experienced back pain at that time.  Such statements 
are found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The veteran's service medical records reveal that the veteran 
was examined for the purpose of entrance into active duty in 
February 1964.  The spine was evaluated as normal.  

In September 1965, the veteran was treated for the injuries 
he sustained in the helicopter crash.  The report indicates 
that his helicopter had collided with another and landed 
hard, injuring the veteran.  He presented with complaints of 
nose bleeding and a frontal headache.  He was dazed upon 
impact, but did not lose consciousness.  Upon physical 
examination, he had a bluish discoloration of the nasal 
bridge and a deep mucosal laceration on his upper lip.  There 
was no nasal fracture or injury to other facial bones or 
teeth.  The laceration was repaired with sutures.  The 
veteran was officially grounded for a period of 6 days, after 
which he signed a document indicating he had sustained no 
major injuries and returned to flight duty. 

In January 1967, the veteran reported to sick call for pain 
and muscle spasms in the lumbar area.  He was given 
medication and returned to duty. 

The veteran's February 1967 separation exam was negative for 
any clinical findings referable to the spine.  His report of 
medical history accompanying the exam indicated that he had 
injured his back in an aircraft accident.

In July 2004, the veteran appeared before the undersigned 
Veterans Law Judge in a personal hearing in St. Petersburg, 
Florida.  He testified about the day of the accident and his 
symptoms at that time.  He stated that after crashing, when 
he came around, his back hurt terribly and he had a headache.  
He remembered being treated for the injuries, and telling the 
examiner that his back hurt, to which the examiner replied 
that he would be sore for a few days.  He further stated that 
after 6 days he signed the release that indicated no serious 
injuries because he was a 24 year old combat pilot who just 
wanted to get back in.  

Regarding his condition after separation from service, the 
veteran testified that he has experienced back pain 
continually since the day of the accident.  Driving for 
longer than an hour or standing for long periods of time 
intensifies the pain, both of which have interfered with his 
employment.  He stated that because he has not had insurance 
over the years, he has not regularly sought treatment for his 
back.  Instead, he has self-treated himself by securing 
prescriptions for muscle relaxers.  Recently, however, the 
veteran has participated in physical therapy sessions at a VA 
facility, with some relief.

Post service medical records, though sparse, document a 
December 2001 VA x-ray report, which revealed some mild 
spondylosis changes in the lumbar spine without evidence of 
disc space narrowing.  

In September 2002, the veteran was seen for an unrelated 
problem, the report of which noted an active prescription for 
medication intended to relieve muscle spasms.

The veteran underwent VA spine examination in January 2003.  
The examiner reviewed the claims folder, to include the 
documentation of the September 1965 helicopter crash.  The 
veteran reported chronic low back pain since the accident.  
Upon examination, the diagnosis noted was chronic mechanical 
low back pain.  The examiner opined that based on the record 
before him, it was not likely that the veteran's current 
lumbar spine pain was related to his in-service aircraft 
accident. 

A February 2003 x-ray of the lumbar spine revealed that the 
lumbar vertebral body heights and alignment were normal.  The 
disc spaces were maintained.  There were some minor marginal 
osteophytes anterior and laterally at some levels at L1-2 and 
L2-3.  Pedicles were in tact.  Sacroiliac joints were 
preserved.  The impression was that there was no significant 
abnormality, though there was minor marginal spurring at 
vertebral bodies most prominently at L1-2 laterally. 

In June 2003, the veteran began physical therapy through the 
VA Medical Center (VAMC) in Biloxi, Mississippi.  He carried 
a diagnosis of lumbar spondylosis.  After examination and 
exercise, he was instructed in performing the exercises at 
home.   The records document that the veteran continued his 
physical therapy for lumbar spondylosis at the VAMC through 
September 2004, at which time the veteran's physical 
therapist added a note to his treatment records to opine that 
given the described mechanism of the initial injury and 
clinical findings involving the pelvis and low back, the 
veteran's low back pain may have been a result of the initial 
helicopter accident.

In August 2004, the veteran was examined by a private 
orthopedic surgeon.  The doctor reviewed the veteran's VA 
medical records, to include the x-ray reports and physical 
therapy treatment, as well as his service medical records 
documenting the 1965 helicopter crash.  Based upon this 
review and an examination of the veteran, the doctor opined 
that it was very likely that the current problem the veteran 
was experiencing with his lumbar spine was directly related 
to his injury in 1965.

To review, service connection may be established for 
disability resulting from an injury incurred in service.  A 
medical nexus, or causal link, between the current disability 
and the injury during the period of service is required.  
Here, there is no question as to the veteran's helicopter 
accident in Vietnam, in which he sustained injuries to his 
back.  Additionally, the Board notes that the veteran has a 
current diagnosis of lumbar spondylosis.  Therefore, the 
issue before the Board is whether there is a medical evidence 
of a connection between the two.

The Board notes that there are two competent medical opinions 
of record referable to the issue at hand.  These opinions 
differ on the question of etiology of the veteran's lumbar 
spine disorder.  The January 2003 VA opinion indicates that 
the lumbar spine condition is not likely related to the 
helicopter crash, because the service medical records are 
silent for complaints of back pain.  The August 2004 
orthopedic surgeon's opinion indicates that it is very likely 
that the veteran's current lumbar spondylosis is related to 
the initial helicopter crash, based upon a full review of the 
record.  Applying the relevant law and regulations to the 
facts in this case, the Board regards the opinions of the two 
examiners, who had access to the veteran's military records 
and medical records, as sufficient to place the evidence in 
equipoise as to whether there is a nexus, or link, between 
the veteran's currently diagnosed lumbar spine disability and 
his active duty military service.  The Board emphasizes that, 
absent evidence to the contrary, the Board is not in a 
position to question these opinions.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Under the circumstances, giving the 
benefit of the doubt to the veteran, the Board concludes that 
the veteran's lumbar spine disability was incurred in 
service.  


ORDER

Entitlement to service connection for lumbar spondylosis is 
granted.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



